KLEES, Judge,
concurs with written reasons.
I concur with the majority opinion in this case insofar as it reverses the judgment of the trial court relating to the permanent injunction rendered on November 20, 1981.
As to the imposition of a fine against two individuals of $1,000.00 each which would appear to be excessive under LSA-R.S. 13:461, the record discloses that each of those individuals were found in contempt for two separate occurrences.
Thus I find no abuse of the trial courts’ discretion in its imposition of the fines.